Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 1 of 13 Page ID #612




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MAHOGANY BOLDEN,                        )
                                        )
                Plaintiff,              )
                                        )
vs.                                     )        Case No. 20-cv-150-DWD
                                        )
WALMART STORES, INC., and               )
BEIERSDORF, INC.,                       )
                                        )
                Defendants.             )

                              MEMORANDUM AND ORDER

DUGAN, District Judge:



Motion to Amend Protective Order (Doc. 54), and Plaintiff Ma

for Leave to File Redacted Customer Complaints under Seal (Doc. 58), (b) Third Motion

to Compel (Doc. 60), and (c) Motion for Extension of Time to Disclose Experts (Doc. 61).

The Court has reviewed all responses and replies to the pending motions (See Docs. 59,

62, 63, 64, 69, and 70), and a hearing was held on March 2, 2021. Following arguments

from Counsel, and for the reasons detailed below, the Court disposes of the motions as

follows:

           1.                                    otective Order (Doc. 54) is DENIED;

           2.                    r Leave (Doc. 58) is GRANTED;

           3.                                                  GRANTED, in part, and

                DENIED in part; and

           4.                               ion of Time (Doc. 61) is GRANTED.


                                             1
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 2 of 13 Page ID #613




                                     Admonishment

       The parties have had considerable problems in resolving discovery issues in this

                                           October 2020, the Court has held at least three

hearings on these discovery disputes and has spent considerable resources in reviewing

voluminous motions and responses on matters which the Court considers relatively

simple. The Court has further ordered the parties to meet and confer on at least three

occasions, resulting in minimal success. The Court would be remiss not to consider the

impact these discovery delays are having in this matter and on the parties. While strong

                                                 interest, the potential harm caused by their

                                                  sputes is striking and runs counter to the

spirit of Federal Rules of Civil Procedure 26 and 37. The Court further admonishes the

parties that before requesting any further intervention from this Court on discovery

matters, they must review the requirements of Rules 26 and 37 and seriously consider

                                                  ement. The Court will consider an award

of fees should future discovery disputes arise. Fed. R. Civ. P. 37(a)(5); Rickels v. City of

South Bend, Ind., 33 F.3d 785, 786 (7th Cir. 1994) (Rule 37(a)(4) (now contained in Rule

                                                  is entitled to fees unless the opponent



                                       Background




The parties represent that Plaintiff purchased the Product in 2017 and used the Product

                                             2
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 3 of 13 Page ID #614




in 2018.   According to Defendant, the ch                               ivea Skin Firming

                                    reformulated at least twice since its first production.

The parties now agree that the Product formula used by Plaintiff was manufactured in

September 2017 and was therefore the 2015 re

Firming Hydration Body Lotion                                  counsel, the 2015 reiteration

is not the reiteration currently in production and on the market.

       On December 11, 2020, the Court ordered Defendant to produce certain

documents to Plaintiff by January 8, 2021 (Doc. 51). These documents were to include

                                                categorical qualifications) from the five (5)

year period prior to the reformulation in 2015 (and the presumed formula of the Product

                             ecifically from January 1,                                  Id.).

Defendant was further ordered to redact all personal identifying information of the

complainants (Id.). Plaintiff received those documents on January 13, 2021 (Doc. 53). The




into these customer complaints, (2) the appropriate limitations of searching electronically



discussed in turn.



       By her Motion for Leave (Doc. 58), Plaintiff seeks leave to submit the customer

complaints as produced by Defendant to the Court for an in camera review. Defendant



                                            3
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 4 of 13 Page ID #615




                       GRANTED.        The Court has further reviewed the documents




redacted individual complaints from 2010-2020 and appear to be the complaints

Defendant was required to produce in accordance with the Court Order at Doc. 51.




                                              complaints contain commercial and sensitive

information that are not otherwise available to the public. Defendant postulates that

without the protection of the Protective Order Defendant would be detrimentally harmed

by the publication of the Produced Complaints. Defendant argues that its customers

could draw negative inferences from the complaints, especially if the complaints are



maintains are remarkably low based on industry standards). Defendant also argues that



Act, 765 ILCS 1065/2, and because the complaints have intrinsic privacy issues requiring

protections akin to those under the Health Insurance Portability and Accountability Act



existing protective order will not prejudice Plaintiff.

       In turn, Plaintiff argues that the Produced Complaints are not entitled to

protection because all personal identifying information has been redacted, thereby

                                              4
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 5 of 13 Page ID #616




relieving any privacy concerns. Plaintiff also highlights that many of these complaints

are already available in the public domain



                                                         1



fear that the publication of the Produced Complaints would unfairly be taken out of

context, arguing that Defendant has inserted the customer complaint rate into various

                                               counsel maintains that Plaintiff will suffer

prejudice should these complaints be subjected to the existing Protective Order, in part,

                                  be obligated to comply with the terms of the Protective

Order each time Plaintiff references the complaints in her court filings.

       Preliminarily, the Court observes that the parties agree that any authenticated

complaints found or originating in the public domain (such as an internet review website

for the Product) would not be subject to the Protective Order. However, there is no

indication in the record whether the Produced Complaints are or are not available in the

public domain (whether now, or at the time the complaints were submitted to

Defendant). The Court cannot, therefore, readily determine which of these complaints, if

any, would not be subject to the Protective Order if amended. Although, in briefly



observes many similarities between the two sets of complaints, and speculates that there




1

However, Defendant agrees that if a complaint is properly authenticated and found in the public
domain, then that complaint would not be subject to the protective order if amended.
                                              5
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 6 of 13 Page ID #617




may be significant overlap between the two. 2 If Defendant would like to argue that all of

its customer complaints are protected because of how each individual complainant chose

to submit the complaint, then it is incumben



complaints originated and whether the complaints are publicly available.

       The Court is also unpersuaded that the redacted customer complaints disclosed

by Defendant contain such sensitive or commercial information so to require a protective

order. Indeed, the Produced Complaints are already redacted and contain no personal

identifying information, so there is little, if any, privacy conc

counsel confirmed at the March 2nd hearing that there would be no way to correlate a

specific complaint to a specific individual.         Furthermore, the Court finds that the




theoretical harm materializes, Defendant may seek appropriate recourse from this Court

or pursue other available remedies. The Co



the customer complaints for the Product                                         Therefore, these




2 In so finding, the Court does not opine on the authenticity of either set of complaints and makes
no findings as to the relevancy or appropriateness of these documents. In deciding the issues
currently before the Court, the Court is not relying on either set of documents, and the Court
draws no conclusions from these documents as they may relate to other issues in this matter. The
Court cautions the parties that the observations the Court makes herein are limited solely to the
discovery issues before it, and do not in any way indicate how the Court may rule on subsequent
issues related to these documents in this matter.
                                                6
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 7 of 13 Page ID #618




statements will provide some context for the customer complaints so to diminish



       Finally, the Court notes that although Plaintiff will likely suffer little, if any

prejudice should the customer complaints be subjected to the existing protective order,

the existing Protective Order does require heightened Court intervention and limits the

                                                  uced Complaints in court filings (Doc. 42).



protective documents to                                                       n obtain a copy




Therefore, in balancing the hypothetical harm Defendant may suffer should the

Protective Order not be amended, compared to the heightened burden Plaintiff faces in

needing to comply with the terms of the Protective Order should the customer complaints

be subjected to it, the Court finds that the balance slightly favors Plaintiff.

       As Defendant has not met its burden to show that the Protective Order at Doc. 42

should be amended at this time, Defe                        Amend (Doc. 54) is DENIED.



                                                     , Plaintiff seeks to

corporate representative concerning the Produced Complaints, largely for authentication



communications.       Defendant objects to further investigation into the Produced

Complaints, primarily because of the large (and

                                              7
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 8 of 13 Page ID #619




proposed investigations. Defendant argues that providing testimony on each individual

complaint in the 51-pages of Produced Complaints would far exceed the needs of this

case and be unduly burdensome. Likewise, Defendant argues that the current ESI search

as proposed by Plaintiff would be too burdensome and expensive, and requests that the

Court place limitations on the search and/or order Plaintiff to pay the costs of the search.

                             Corporate Representative Deposition

        Plaintiff is entitled to conduct further investigation into the Produced Complaints,

and may explore certain topics related to those Produced Complaints, such as

information related to the underlying documents supporting the Produced Complaints,

                                                                                                      3.



However, such discovery (and particularly any resulting deposition) must be limited in

duration and scope.

        At the March 2, 2021 hearing, the Court suggested that a reasonable scope

limitation might include limiting deposition testimony to categories or groupings of

specific complaints based on their underlying documents. However, in discussing with

the parties, the Court subseque

not yet reviewed any of its physical records related to the Produced Complaints. Instead,

the Produced Complaints which were provided to Plaintiff were merely printouts of




3Again,   the Court cautions the parties, that this list of potential topics of exploration is largely
illustrative and is not a finding limiting the range of topics Plaintiff may seek to investigate related
to these documents. Indeed, the Court will not at this time impose any limitations on the topics
or subjects Plaintiff may wish to further explore here.
                                                   8
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 9 of 13 Page ID #620




Produced Complaints originated from an electronic database where an agent or

employee of Defendant inputted the original complaint as received by the customer, and

then categorized the complaint by product type and year. However, Defendant did not

produce or review any supporting documents that may exist related to each individual



employee may have reviewed when logging the complaints into the electronic database.



documents that support these complaints, such as questionnaires Defendant sent to the

complainants, and shipping labels and checks for complainants who returned their

                                        records have not yet been searched.

      Since Defendant has not yet produced all underlying documents that may support

the Produced Documents, the Court finds it premature to speculate on a reasonable scope

limitation to impose on any corporate representative deposition.       Further, without

assurances that all documents related to the Produced Complaints have been located, the



the Produced Complaints. As such, Defendant is ORDERED to produce to Plaintiff by

April 1, 2021: all documents related to the Produced Complaints, without categorical

limitation, and specifically including any questionnaires or documents which were used

or relied on by any employee or agent of Defendant in inputting complaints in

                                               mitation governing this production is the

same ten-year period already defined by the Court in the Order at Doc. 51, specifically

from January 1, 2010 through the present. Defendant does not need to produce any

                                           9
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 10 of 13 Page ID #621




shipping labels or checks which may have been sent to complainants by Defendant.

Further, in producing these documents, Defendant SHALL redact all personal

identifying information of the complainants.

       Also, by April 1, 2021, Defendant SHALL

                                   Thereafter, the Parties are ORDERED to meet and



designee, or by April 15, 2021, to discuss the appropriate scope limitations for the

deposition of the corporate designee in accordance with the suggestions discussed by the

Court and the parties at the March 2, 2021 hearing. Should the parties be unable to come

to an agreeable solution as to the scope of the corporate representative deposition, the

parties are again reminded that the Court may award expenses, includ

to the prevailing party of any resulting discovery dispute. Fed. R. Civ. P. 37(a)(5); See

Rickels, 33 F.3d at 786.

                                      ESI Protocol

       On December 11, 2020, the Court found that Pl

names of individuals and the specific communications concerning suggestions, if any, for



                             ¶¶ 4, 6). The Court further ordered the parties to meet and

confer before December 23, 2020 to determine a mutually acceptable scope limitations to

these requests, and to

investigation (Id.). There has been no resolution of acceptable ESI search terms between

the parties, and each party blames the other for this failure. Defendant further argues

                                           10
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 11 of 13 Page ID #622




that the estimated cost to conduct a search of the emails of 6 individuals with

approximately 16 different search terms, for a period of 6 years, would cost

approximately $5,400.00 plus additional storages f

responds that he provided a list of acceptab

that Defendant is in the best position to know the appropriate terms needed to conduct a

responsive search.

       The Court does not have enough information before it to determine the

appropriate limitations and terms for an ESI protocol in this matter, nor can the Court

determine a reasonable cost for the proposed search at this time. However, the Court is

mindful that the parties may reasonably dispute the necessity of conducting a broader

                                                 ess to pay for additional search terms or

email addresses. As such, the Court finds that a cost-sharing approach to ESI may be

necessary here. However, at this time, the Court will explicitly reserve the issue of ESI

costs to permit the parties additional time to work together to create more focused search

terms. Instead, the parties may later petition the Court for an appropriation of ESI costs

should they be unable to come to a mutual agreement on ESI terms or costs, or in the

event an overexpansive or unnecessary ESI search occurs.

       Accordingly, the parties are ORDERED to meet and confer before April 15, 2021

to determine mutually acceptable ESI search terms and the proper monetary limits of any

search. If necessary, the parties are encouraged to engage ESI consultants to assist in

these efforts. The parties are further advised to discuss potential cost sharing agreements

should they be unable to reach an agreeable resolution.

                                            11
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 12 of 13 Page ID #623




       Plaintiff seeks an extension of time to

current deadline to disclose her experts has already passed, but argues that Plaintiff needs

additional time for disclosure because Plaintiff has not finished her investigation into the

Produced Complaints so to determine if the Produced Complaints are reliable enough

for her expert to use in formulating their opinion. Defendant counters, arguing that

Plaintiff has received many extensions in this matter, and that Defendant is entitled to

know why Plaintiff believes the Product at issue in this matter is unsafe so to properly

prepare for trial. Defendant also argues that if any additional documentation would

                                d investigation into the Produced Complaints, that Plaintiff



       The Court agrees with Defendant and is further unpersuaded that any issues

related to the Produced Complaints at this time are correlated enough to prevent

                               om formulating their opinion or to justify further delay in

this matter. However, cognizant that Plai

the Court will permit Plaintiff additional time to disclose experts.          Defendant will

likewise be allowed additional time for its rebu

is GRANTED. Plaintiff SHALL disclose its experts by April 12, 2021. Defendant may

disclose its witnesses by May 22, 2021. All other deadlines already set by this Court

remain in effect. The parties are reminded that they may change/alter any discovery

dates in the amended scheduling order by mutual agreement, so long as they do not

impact the dates set for dispositive motions, the final pretrial conference, or the jury trial.

                                              12
Case 3:20-cv-00150-DWD Document 72 Filed 03/04/21 Page 13 of 13 Page ID #624




                                      Mediation

      At the March 2, 2021 hearing, the topic of Mediation was raised. The Court is

willing to assign this matter to a Magistrate Judge or other mediator for the purpose of

conducting a mediation. However, at this time the Court will only order mediation if all

parties agree. Therefore, all parties are ORDERED to submit a report to the Court by

March 9, 2021, stating whether the parties consent to mediation, and if the parties do

consent to mediation, whether the parties plan to use an outside mediator or require the

Court to enter an appropriate order assigning this matter to a mediator. The parties

SHALL submit their reports to the Court via e-mail at DWDpd@ilsd.uscourts.gov.



      SO ORDERED.
      Dated: March 4, 2021

                                               _____________________________
                                               DAVID W. DUGAN
                                               United States District Judge




                                          13
